DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it employs legal terminology, specifically, “means”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1-2, 9, & 13, the preamble of the claim(s) recites a “lockset”, but the body of the claim(s) recites “a body of the box pallet” and/or “the body”.  Hence, it is unclear whether the applicant is claiming a lockset alone, or a combination comprising a lockset and a box pallet.  For the purposes of examination, the examiner is considering the lockset as the claimed invention, with all recitations of a “body” or “box pallet” denoting intended use.  
Regarding claims 1 & 14, the term “close” is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 1, the term “far” is a relative term which renders the claim indefinite. The term “far” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-16 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 & 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eklund (20040140676).  

    PNG
    media_image1.png
    309
    680
    media_image1.png
    Greyscale

Regarding claim 1, Eklund teaches a lockset for a box pallet, on which a lock hole corresponding to the lockset (26) is provided, characterized by comprising a lock bar (170), a first end (A in Fig. 4 Annotated) of which being provided with a hook head (E) matched with the lock hole (i.e., aperture into which 170 is inserted - see par. 31) to realize locking, the lock bar being provided with a connection portion (i.e., hole in 170 through which 176 extends - see par. 31 & Fig. 1), wherein the lock bar can be rotatably connected to a body of the box pallet through the connection portion, and as the lock bar rotates around the connection portion in a plane parallel to an outer surface of the body, the hook head extends into or retracts from the lock hole to realize locking or unlocking of the lockset (par. 24 and Figs 4 & 8); and a handle (168) comprising a connection end (C), wherein the handle is rotatably connected to a second end (B) of the lock bar opposite to the first end through the connection end, and as the handle rotates around the connection end, a position of the handle changes between positions that are close to or far away from an adjacent outer surface of the body (Figs. 4 & 8).  
Regarding claim 2, Eklund teaches a lock seat (162) capable of being fixedly connected to a body, and the lock bar (170) being rotatably connected to the lock seat through the connection portion (par. 27 & 31 and Figs. 4 & 8).  
Regarding claim 3, Eklund teaches a lock seat (162) provided with a reinforcing plate (i.e., raised portion of 162 around 176 - labeled “D” in Fig. 4 Annotated), and the lock bar (170) is rotatably connected to the reinforcing plate through the connection portion (par. 27 & 31 and Figs. 4 & 8).  
Regarding claim 4, Eklund teaches a support portion (164), wherein the handle (168) is supported by the support portion when the lockset is in an unlocked state (par. 38 & Fig. 8).  
Regarding claim 5, Eklund teaches a limiting portion (166) wherein the handle (168) is fixed by the limiting portion when the lockset is in a locked state (par. 40 & Fig. 4).  
Regarding claim 12, Eklund teaches a connection end (C) of the handle (168) that is provided with a U-shaped opening (Fig. 9); the second end (B) of the lock bar (170) is inserted into the U-shaped opening and connected via a connecting shaft (176) passing through two side walls of the U-shaped opening; wherein the handle is rotatable around the connecting shaft (Figs. 4 & 8).
Regarding claim 13, Eklund teaches a thickness of a portion (228) of the handle (168) away from the connection end (C) is less than a thickness of the connection end (Fig. 10), so that a sufficient distance is kept between the portion of the handle away from the connection end and the outer surface of the body (implied by Figs. 8-10).  
Regarding claim 14, Eklund teaches a first end (A) of the lock bar (170) that is provided with a stop portion (i.e., raised flange extending along length of 170, as shown in Fig. 6; labeled “F” in Fig. 4 Annotated), and an extension direction of the stop portion is opposite to an extension direction of the hook head (i.e., at point labeled “G” in Fig. 4 Annotated), wherein when the lockset is in a locked state, a tail end (G) of the stop portion is close to or abuts against a side wall of the lock hole (implied by Fig. 1).
Regarding claim 15, Eklund teaches a tail end (G) of the stop portion (F) that is provided with a chamfer (i.e., along edge of G) to prevent the stop portion from interfering with the side wall of the lock hole.
Regarding claim 16, Eklund teaches a handle (168) that is opposite to the hook head (E) in an extension direction when the handle is parallel to the hook head (Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Eklund (20040140676).  
Regarding claim 6, Eklund teach(es) the structure substantially as claimed, including a connection end (C) of the handle (168) that is provided with a U-shaped opening (Fig. 9); the second end (B) of the lock bar (170) is inserted into the U-shaped opening and connected via a connecting shaft (176) passing through two side walls of the U-shaped opening; wherein the handle is rotatable around the connecting shaft (Figs. 4 & 8).  Eklund fail(s) to teach a U-shaped groove on the lock bar instead of the handle.  However, mere reversal of parts has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been obvious to one of ordinary skill in the art to reverse the location of the U-shaped groove of Eklund to be on the lock bar instead of the handle, in order to prevent extraneous lateral movement between the handle and lock bar.  Hence, Eklund as modified would teach a second end (B) of the lock bar (170) that is provided with a U-shaped groove; an opening of the U-shaped groove is capable of facing away from a box pallet (i.e., if the lockset was mounted in a position & orientation wherein the U-shaped groove faced away from a box pallet); the connection end of the handle (C) is inserted into the U-shaped groove and connected via a connecting shaft (176) passing through two side walls of the U-shaped groove; and the handle is rotatable around the connecting shaft (Figs. 4 & 8).
Regarding claim 7, Eklund as modified teaches a U-shaped groove (see above) having one end away from the handle (168) that is enclosed (such a U-shaped groove would necessarily have such an enclosed end) to increase strength.  
Regarding claim 8, Eklund as modified teaches one side of the end portion of the connection end (C) facing a bottom wall of the U-shaped groove (see above) that is provided with a first inclined surface (E, which would be relocated to the connection end (C) owing to the aforementioned reversal of parts) to prevent the connection end from interfering with the bottom wall of the U-shaped groove when the handle is rotated (as in Figs. 4 & 8).  
Claims 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eklund (20040140676) in view of Liang (20160319577).  
Regarding claim 9, Eklund as modified teach(es) the structure substantially as claimed, including a U-shaped groove (see above) and a handle (168) having a biasing member (195) so that the handle abuts against the body under an elastic force of the torsion spring (Fig. 4); but fail(s) to teach a torsion spring.  However, Liang teaches a torsion spring (60) having a first force bearing end and a second force bearing end, wherein the torsion spring is sleeved on a connecting shaft (52); the first force bearing end (64) abuts against a bottom wall of a U-shaped groove (Fig. 16), and the second force bearing end (65) abuts against a handle (40).  It would have been obvious to one of ordinary skill in the art to substitute a torsion spring, as taught by Liang, for the biasing member of Eklund as modified, in order to selectively bias the lockset in the locked position.  
Regarding claim 11, Eklund as modified teaches a handle (168 of Eklund) that is provided with a limiting groove (i.e., space between 51, 53, & 54 of Liang) in a position corresponding to the second force bearing end (65 of Liang) of the torsion spring (60 of Liang) so as to limit the torsion spring (par. 159 of Liang).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Su (20140367289) in view of Eklund (20040140676).  Su teach(es) the structure substantially as claimed, including a box pallet (700 - see Fig. 7a) comprising a lockset (740); but fail(s) to teach a lockset comprising a hook head & a lock hole (i.e., aperture into which 170 is inserted - see par. 31).  However, Eklund teaches a lockset (26) comprising a hook head (E) & a hole.  It would have been obvious to one of ordinary skill in the art to substitute a lockset, as taught by Eklund, for each of the locksets of Su, in order to selectively lock the walls of the box pallet to each other.  
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637